Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-7 and 21-30 are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020, has been entered.
Applicants’ arguments, filed on 10/02/2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments, filed on 10/02/2020, have each been entered into the record. Applicants have amended claim 1. Applicants have cancelled claims 11-12 and 15-20. Applicants have newly added claims 21-30. Therefore, claims 1-3, 6-7 and 21-30 are subject of the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CN104798798A (Machine Translation, Published 07/29/2015, cited in the previous office action) in view of: i) CN104642394A (Machine Translation, Published 05/27/2015, cited in the previous office action); ii) Blum (J. Economic Entomology, 1956, 49(2), 283, cited in the previous office action); and iii) Dutton (U.S. Pub. No. 20080262044, Published 10/23/2008, cited in the previous office action).
Claim Interpretation
Independent claim 1 is drawn to a pesticidal mixture consisting of: i) sabadilla alkaloids ii) chlorantraniprole, and iii) one or more excipients selected from the group consisting of the list discloses therein. 
The amounts of sabadilla alkaloids and chlorantraniliprole in the pesticidal mixture are further limited to “an effective amount”. However, the term “an effective amount” recited in claim 1, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for sabadilla alkaloids and chlorantraniliprole. The specification at ¶ 0016 only states: “The term “effective amount” means the amount of the formulation that will control the target pest. The “effective amount” will vary depending on the mixture concentration, the type of pest(s) being treated, the severity of the pest infestation, the result desired, and the life stage of the pest during treatment, among other factors. Thus, it is not always possible to specify an exact “effective amount.” However, an 
The weight ratio of sabadilla alkaloid to chlorantraniprole is further limited to from about 1:1 to about 1:2.
Independent claims 21 and 26 are similar to claim 1. However, claims 21 and 26 differ slightly from claim 1 in that the claims require, wherein the weight ratio of sabadilla alkaloid to chlorantraniprole is: i) about 1:1 (claim 21) and ii) from about 1:1 to about 10:1 (claim 26).
Regarding claims 1, 21 and 26, CN104798798A discloses a synergistic pesticide composition comprising chlorantraniliprole (compound A) and a compound with insecticidal or bactericidal activity (compound b), wherein the ratio of chlorantraniliprole to compound b is 100:1 to 1:100; 1:20 to 20:1; 1:4 to 4:1; 2:1 to 1:8 or 5:1 to 1:1. CN104798798A discloses: i) reduction in the amount active ingredients; ii) saving costs; and iii) delay in the emergence of pest resistance among the beneficial effects of the synergistic pesticide combination. Please see abstract and pages 1-11. CN104798798A discloses, wherein compound b can be natural pesticide (compound b9) such as sabadilla (see pages 2, 5, 12, reference claims 1-2 and 9). CN104798798A discloses that one or more excipients selected from the group consisting of a solvent, emulsifiers, dispersants, wetting agents, stabilizers and defoamers, can be employed in the formulation of the composition. Please see pages 16-18.
The key difference between CN104798798A and the invention of claims 1, 21 and 26 is only insofar as CN104798798A does not explicitly establish an exemplary pesticide composition consisting of sabadilla alkaloids and c chlorantraniliprole.
CN104642394A is cited for disclosing that chlorantraniliprole is a pesticide synergist (see abstract).
Blum relates to the effect of combining a pesticide synergist with sabadilla alkaloid. Specifically, Blum discloses, wherein each of specific pesticidal composition comprising sabadilla alkaloid and a pesticide synergist, was found to exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of sabadilla alkaloids alone. Please see page 283, Table 1.
Dutton relates to synergistic pesticidal mixtures (see title of the invention and abstract). Specifically, Dutton discloses, wherein a synergistically effective pesticidal composition comprising chlorantraniliprole (compound A-10) and a known pesticide (pyroquilon), was found to exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, pyroquilon alone. Please see column 5 and ¶ 0144, Example B9, Tables B1 to B4.
At the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify CN104798798A with CN104642394A, Blum and Dutton in order to formulate a pesticidal mixture consisting of sabadilla alkaloid, pesticide synergist such as chlorantraniliprole and one or more excipients such as a solvent, emulsifiers, dispersants, wetting agents, stabilizers and defoamers. This is because: i) CN104798798A discloses reduction in the amount active ingredients, saving costs, and  delay in the emergence of pest resistance among the beneficial effects of the synergistic pesticide combination comprising, for example, sabadilla and chlorantraniprole (see discussions above); ii) chlorantraniliprole is disclosed as a pesticide synergist (see discussions above); iii) pesticide synergists have been shown to enhance the pesticidal efficacy of sabadilla alkaloid (see discussions above); and iv) a pesticidal mixture of chlorantraniprole and a pesticide has been shown to exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, the pesticide alone (see discussions above).
  The skilled artisan would have had a reasonable expectation that a pesticidal mixture of sabadilla alkaloid and chlorantraniliprole, would exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, the sabadilla alkaloids alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Since recited ratio range of from about 1:1 to about 10:1 in claims 1, 21 and 26, are art-recognized variables (see discussions above), the selection a specific ratio of sabadilla alkaloids to chlorantraniprole employed in a pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Factors that would have been taken into consideration when making the determination of a specific ratio of sabadilla alkaloids to chlorantraniliprole (e.g., from about 1:1 to about 1:2), would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines in the CN104798798A, CN104642394A, Blum and Dutton disclosures. Thus, the specific ratio of sabadilla alkaloids to chlorantraniliprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 1, 21 and 26, the intended use of a pesticidal mixture for: i) controlling a pest selected from the group consisting of mosquitoes and cockroaches (claim 1); or ii) controlling house flies (claim 21); or iii) controlling bed bugs (claim 26), is an inherent property of the pesticidal composition.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, a pesticidal composition of claims 1, 21 and 26, is rendered obvious by CN104798798A, CN104642394A, Blum and Dutton (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments/Remarks.
The Applicants argue alleging that the Applicants have unexpectedly and surprisingly discovered that a pesticidal mixture of sabadilla alkaloids and chlorantraniliprole at a ratio of, for example, 1:1 and 1:2, exhibit synergistic pesticidal efficacy, when compared to the pesticidal efficacy of, for example, sabadilla alkaloids alone. Applicants cite the declaration of Dr. Suranyi in support of the Applicants’ allegation. Please see pages 5-6 of Remarks filed on 10/02/2020 and pages 1-6 of the declaration of Dr. Suranyi filed on 11/18/2019.
Applicants’ arguments have been fully considered but they are not found to be persuasive for the following reasons:
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness rejection. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02(b). The claims must be commensurate in scope with any evidence of unexpected results. See MPEP 716.02(d). 
At the time the instant invention was filed, the exhibition of synergistic property by a pesticidal mixture comprising sabadilla alkaloid and a pesticide synergist, has been established by Blum (see discussions above). Chlorantraniliprole is disclosed in the art as a pesticide synergist (see discussions above). A pesticidal mixture of chlorantraniliprole and a pesticide has been shown to exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, the pesticide alone (see discussions above).
For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniliprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the prior art disclosures (see discussions above). Factors that would have been taken into consideration when making the determination of a specific ratio of sabadilla alkaloids to chlorantraniliprole (e.g., from about 1:1 to about 1:2), would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. Thus, the specific ratio of sabadilla alkaloids to chlorantraniprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Applicants’ alleged unexpected and surprising observation that a mixture of sabadilla alkaloids and chlorantraniliprole at a ratio of, for example, 1:1, exhibits synergistic pesticidal efficacy, when compared to the pesticidal efficacy of, for example, sabadilla alkaloids alone, would not have been considered unexpected by an artisan of the ordinary skill, rather a confirmation of the exhibition of synergism by a pesticidal mixture of sabadilla alkaloid and a pesticide synergist such as chlorantraniprole, as disclosed by the prior art(see discussions above). 
 Therefore, it would not have been unexpected and surprising observation that a pesticidal mixture of sabadilla alkaloid and a pesticide synergist such as chlorantraniliprole, at a ratio of, for example, 1:1 or 1:2, is found to exhibit synergistic pesticidal efficacy, when compared to the pesticidal efficacy of, for example, sabadilla alkaloids alone. 
Applicants argue on the grounds that an artisan of the ordinary skill would not have had a reasonable expectation that a pesticidal mixture of sabadilla alkaloid and a pesticide synergist such as chlorantraniliprole, would be synergistic because: i) sabadilla alkaloid has nothing in common, either chemically or functionally, with either green muscardine fungus granules or pyroquilon; and ii) chlorantraniprole has nothing in common, either chemically or functionally, with any of piperonyl butoxide, piperonyl cyclonene, sulfoxide, MGK 264, IN 930 or n-propyl isome. Please see page 5 of Remarks filed on 06/05/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that: i) sabadilla alkaloid exhibits common chemical features with either green muscardine fungus granules or pyroquilon; and ii) chlorantraniliprole exhibits common chemical features with any of piperonyl butoxide, piperonyl cyclonene, sulfoxide, MGK 264, IN 930 or n-propyl isome.
Chlorantraniliprole is disclosed in the art as a pesticide synergist that has been shown to enhance the pesticidal efficacy of a mixture of chlorantraniliprole and a pesticide, when compared to the pesticidal efficacy of, for example, the pesticide alone (see discussions above). 
Pesticide synergists have been shown to enhance the pesticidal efficacy of a mixture of a synergist and sabadilla alkaloid (a pesticide), when compared to the pesticidal efficacy of, for example, the sabadilla alkaloid alone (see discussions above). 
It is therefore reasonable to conclude that the strength of correlation between the pesticide synergist and the enhancement of pesticidal efficacy of a mixture of a synergist and a pesticide, when compared to the pesticidal efficacy of, for example, the pesticide alone, gives rise to a reasonable expectation of success.
The Applicants are not disputing the facts on the record that: i) chlorantraniliprole is a pesticide synergist; and ii) sabadilla alkaloid is a pesticide.
Claims 1-3, 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over CN104798798A (Machine Translation, Published 07/29/2015, cited in the previous office action) in view of: i) CN104642394A (Machine Translation, Published 05/27/2015, cited in the previous office action); ii) Blum (J. Economic Entomology, 1956, 49(2), 283, cited in the previous office action); and iii) Dutton (U.S. Pub. No. 20080262044, Published 10/23/2008, cited in the previous office action), as applied to claims 1, 21 and 26 above,  and further in view of Zang (J. Agricultural and Food Chemistry, 1997, 45, 1758-1761, cited in the previous office action).
 The limitations of claims 1, 21 and 26, as well as the corresponding teachings of CN104798798A, CN104642394A, Blum and Dutton, are described above and hereby incorporated into the instant rejections.
The invention of claims 2-3, 22-23, and 27-28, are similar to claims 1, 21 and 26 respectively. However, claims 2-3, 22-23, and 27-28, differ slightly from claims 1, 21 and 26 in that the claims require: i) Schoenocaulon officinale as the source of sabadilla alkaloids (claims 2, 22 and 27); and ii) veratridine and cevadine as components of sabadilla alkaloids (claims 3, 23 and 28).
The key difference between the cited references (CN104798798A, CN104642394A, Blum and Dutton) and claims 2-3, 22-23, and 27-28, is only insofar as the cited references do not combine to explicitly disclose:  i) Schoenocaulon officinale as the source of sabadilla alkaloids; and ii) veratridine and cevadine as components of sabadilla alkaloids.
Zang is cited for disclosing: i) sabadilla derived from Schoenocaulon officinale; and ii) veratridine and cevadine as components of sabadilla. Please see title of the article, abstract, page 1758 and Figure 1. Similar to, for example, CN104798798A and Blum, Zang discloses sabadilla as a well-known pesticide (see abstract).
At the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify CN104798798A, CN104642394A, Blum and Dutton with Zang in order to formulate a pesticidal mixture comprising sabadilla alkaloid and pesticide synergist such as chlorantraniprole, wherein the sabadilla is derived from Schoenocaulon officinale and comprises veratridine and cevadine as components. This is because veratridine and cevadine are well known conventional components of sabadilla. The skilled artisan would have had a reasonable expectation that a pesticidal mixture comprising sabadilla alkaloid and chlorantraniliprole, would exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, the sabadilla alkaloids alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments/Remarks.
The Applicants argue on the grounds that Zang does not make it obvious that a mixture of mixture of chlorantraniprole and sabadilla alkaloids would be synergistic. Please see page 6 of Remarks filed on 10/02/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that Zang makes it obvious that a mixture of mixture of chlorantraniliprole and sabadilla alkaloids would be synergistic. The reasons for the Office’s reliance on the Zang reference in order to reject claims 2-3, are set forth above. The Examiner, therefore, applies the same reasons hereto.

 Claims 1, 6-7, 21, 24-25, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN104798798A (Machine Translation, Published 07/29/2015, cited in the previous office action) in view of: i) CN104642394A (Machine Translation, Published 05/27/2015, cited in the previous office action); ii) Blum (J. Economic Entomology, 1956, 49(2), 283, cited in the previous office action); and iii) Dutton (U.S. Pub. No. 20080262044, Published 10/23/2008, cited in the previous office action), as applied to claims 1, 21 and 26 above,  and further in view of Yamshita (U.S. Pub. No. 20140323296, published 10/30/2014, cited in the previous Office action).
 The limitations of claims 1, 21 and 26, as well as the corresponding teachings of CN104798798A, CN104642394A, Blum and Dutton, are described above and hereby incorporated into the instant rejections.
The invention of claims 6-7, 24-25, and 29-30, are similar to claims 1, 21 and 26 respectively. However, claims 6-7, 24-25, and 29-30, differ slightly from claims 1, 21 and 26 in that the claims require: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claims 6, 24 and 29); and ii) c chlorantraniliprole at a concentration of from about 0.01% to about 1% w/w (claims 7, 25 and 30).
The key difference between the cited references (CN104798798A, CN104642394A, Blum and Dutton) and claims 6-7, 24-25, and 29-30, is only insofar as the cited references do not combine to explicitly disclose sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claims 6, 24 and 29); and ii) chlorantraniliprole at a concentration of from about 0.01% to about 1% w/w (claims 7, 25 and 30).
Yamashita is cited for disclosing, wherein the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w (see ¶ 0023). Yamashita relates to pesticide compositions, wherein the number of different pesticides in the composition may range from about 1 to 10, e.g., from about 1 to about 7, e.g., from about 1 to about 5, e.g., from about 1 to about 4 (see ¶ 0023, title of the invention and abstract). 
Yamashita discloses naturally occurring and synthetic pesticides among the suitable pesticides that can be employed in the inventive composition. Yamashita discloses naturally occurring pesticides such as sabadilla. Yamashita discloses, wherein in  certain embodiments, at least one of the pesticides employed may be a small molecule pesticide, where by small molecule is meant that the molecule has a size that does not exceed about 10 kDa, and in certain embodiments does not exceed about 5 kDa. It is noted that chlorantraniliprole (MW = 485.16) is a small molecule of size 485Da, i.e., 0.49 KDa, which does not exceed 10 kDa. Please see ¶s 0019-0023.
Since recited dosage ranges in claims 6-7 are art-recognized variables (see discussions above), the selection of a specific amount of: i) sabadilla alkaloids; and ii) chlorantraniliprole employed in the pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the CN104798798A, CN104642394A, Dutton, Blum and Yamashita disclosures. Factors that would have been taken into consideration when making the determination of a specific amounts of sabadilla alkaloids and  chlorantraniliprole in a synergistic pesticidal mixture, would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. Thus, the specific ratio of sabadilla alkaloids to chlorantraniliprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments/Remarks.
The Applicants argue on the grounds that Yamashita does not make it obvious that a mixture of mixture of chlorantraniliprole and sabadilla alkaloids would be synergistic. Please see page 6 of Remarks filed on 06/05/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that Yamashita makes it obvious that a mixture of mixture of chlorantraniliprole and sabadilla alkaloids would be synergistic. The reasons for the Office’s reliance on the Yamashita reference in order to reject claims 6-7, are set forth above. The Examiner, therefore, applies the same reasons hereto.

Claims 1-3, 21-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014170364A1 (Published 10/23/2014, cited in the previous Office action).
Regarding claims 1, 21 and 26, WO2014170364A1 relates to synergistically effective binary pesticidal mixture (see title of the invention, abstract, ¶s 0001, 0012, 0018-10019, 0079, 0084 and 0177). WO2014170364A1 discloses exemplary specific embodiments of pesticidal mixture comprising sabadilla alkaloid, i.e., (7.9) and at least one diamide, i.e., (I-2) to (I-5). For example, WO2014170364A1 discloses (I-5) + (7.9). Please see ¶s 0046, 0027 and ¶ 0070 at: i) page 23, lines 17-18; ii) page 24, lines 23-24; iii) page 25, lines 29-30; and iv) page 26, lines 35-36. WO2014170364A1 discloses, wherein the ratio of diamide to naturally occurring pesticide can be, for example, 1:1 or 1500:1 to 1:2000 (see ¶s 0062-0063). WO2014170364A1 discloses, wherein the inventive mixture further comprises one or more excipients generally suitable for use in agriculture, such as solvents (see ¶s 0075-0079, 0081 and 0090-0096).
The key difference between WO2014170364A1 and the invention of instant claims 1-3, 21-23 and 26-28, is only insofar as WO2014170364A1 does not explicitly disclose a diamide such as chlorantraniliprole in an exemplary embodiment.
However, WO2014170364A1 discloses, wherein the inventive mixtures may be used alone or in combination with other active agents (see ¶ 0071), for example, diamides such as chlorantraniliprole (see ¶ 0074 at page 35, line 25). 
At the time of the filing, a person of the ordinary skill in the art would have found it obvious to formulate a synergistic pesticidal composition comprising a naturally occurring pesticide such as sabadilla alkaloid and at least one diamide such as chlorantraniliprole. The skilled artisan would have had a reasonable expectation that a pesticidal mixture comprising sabadilla alkaloid and chlorantraniprole, would exhibit a greater pesticidal efficacy, when compared to the pesticidal efficacy of, for example, the sabadilla alkaloids alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Since recited ratio range of from about 1:1 to about 1:2, are art-recognized variables (see discussions above), the selection a specific ratio of sabadilla alkaloids to chlorantraniprole employed in a pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the WO2014170364A1 disclosures. Factors that would have been taken into consideration when making the determination of a specific ratio of sabadilla alkaloids to chlorantraniprole (e.g., from about 1:1 to about 1:2), would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. Thus, the specific ratio of sabadilla alkaloids to chlorantraniprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Regarding claims 1, 21 and 26, the intended use of a pesticidal mixture for: i) controlling a pest selected from the group consisting of mosquitoes and cockroaches (claim 1); or ii) controlling house flies (claim 21); or iii) controlling bed bugs (claim 26), is an inherent property of the pesticidal composition.
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, a pesticidal composition of claims 1, 21 and 26, is rendered obvious by WO2014170364A1 (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
Regarding claims 2-3, 22-23 and 27-28 WO2014170364A1 on ¶ 0046 states: “(7.9) Sabadilla (Sabadilla=Schoenocaulon officinale) seeds, in particular veratrin (extracted from seeds)”.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments/Remarks
Applicants’ arguments on the grounds that WO2014170364A1 does not disclose combining sabadilla alkaloids with chlorantraniliprole (see pages 6-7 of Remarks filed 10/02/2020), have been fully considered but they are not found to be persuasive.
This is because the Office did not take a position that WO2014170364A1 discloses combining sabadilla alkaloids with chlorantraniliprole. The reasons for the Office’s reliance on the WO2014170364A1 reference in order to reject claims 1-3, 21-23 and 26-28, are set forth above. The Examiner, therefore, applies the same reasons hereto.
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that WO2014170364A1 provides no motivation to an artisan of the ordinary skill, to combine sabadilla alkaloids with at least one diamide of instant claim 1 (see page 6 of Remarks filed on 10/02/2020).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
In response to the Applicants’ arguments alleging that WO2014170364A1 provides no motivation to an artisan of the ordinary skill, to combine sabadilla alkaloids with at least one diamide of instant claims, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as set forth in the rejection above and in the previous Office action, WO2014170364A1 relates to a synergistically effective binary pesticidal mixture. WO2014170364A1 discloses exemplary specific embodiments of pesticidal mixture of sabadilla alkaloid, i.e., (7.9) and at least one diamide, i.e., (I-2) to (I-5). For example, WO2014170364A1 discloses (I-5) + (7.9). WO2014170364A1 discloses, wherein the ratio of diamide to naturally occurring pesticide can be, for example, 1:1 or 1500:1 to 1:2000. Please see discussions above. Although WO2014170364A1 does not explicitly disclose, wherein the diamide is chlorantraniliprole in an exemplary embodiment, WO2014170364A1 discloses, wherein the inventive mixtures may be used alone or in combination with other active agents, for example, diamides such as chlorantraniliprole (see discussions above). This would form sufficient motivation for one of ordinary skill in the art to combine sabadilla alkaloids with at least one diamides such as chlorantraniliprole, in order to arrive at pesticidal mixture that would exhibit a synergistic effect, when compared to the effects of the individual components alone.
Since recited ratio range of from about 1:1 to about 10:12, are art-recognized variables (see discussions above), the selection a specific ratio of sabadilla alkaloids to chlorantraniprole employed in a pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the WO2014170364A1 disclosures. Factors that would have been taken into consideration when making the determination of a specific ratio of sabadilla alkaloids to chlorantraniprole (e.g., from about 1:1 to about 1:2), would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. Thus, the specific ratio of sabadilla alkaloids to chlorantraniprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Applicants’ allegations on the grounds that a mixture of sabadilla alkaloids and chlorantraniprole at a ratio of, for example, 1:1, was unexpectedly and surprisingly found to exhibit synergistic pesticidal efficacy, when compared to the pesticidal efficacy of, for example, sabadilla alkaloids alone (see page 7 of Remarks), have been fully considered but they are not found to be persuasive.
This is because the Applicants are reiterating the same arguments that have been addressed (see discussions above). The Examiner, therefore, applies the same response hereto.

Claims 1-3, 6-7 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014170364A1 (Published 10/23/2014, cited in the previous Office action), as applied to claims 1-3, 21-23 and 26-28 above and in view of Yamshita (U.S. Pub. No. 20140323296, published 10/30/2014, cited in the previous Office action).
The limitations of claims 1-3, 21-23 and 26-28, as well as the corresponding teachings of WO2014170364A1, are described above and hereby incorporated into the instant rejections.

The invention of claims 6-7, 24-25, and 29-30, are similar to claims 1, 21 and 26 respectively. However, claims 6-7, 24-25, and 29-30, differ slightly from claims 1, 21 and 26 in that the claims require: i) sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claims 6, 24 and 29); and ii) c chlorantraniliprole at a concentration of from about 0.01% to about 1% w/w (claims 7, 25 and 30).
The key difference between WO2014170364A1 and claims 6-7, 24-25, and 29-30, is only insofar as WO2014170364A1 does not explicitly disclose sabadilla alkaloids at a concentration of from about 0.05% to about 0.5% w/w (claims 6, 24 and 29); and ii) chlorantraniliprole at a concentration of from about 0.01% to about 1% w/w (claims 7, 25 and 30).
Yamashita is cited for disclosing, wherein the active ingredients in a pesticide mixture can be at a concentration of from about 0.01% to about 15% w/w (see ¶ 0023). Yamashita relates to pesticide compositions, wherein the number of different pesticides in the composition may range from about 1 to 10, e.g., from about 1 to about 7, e.g., from about 1 to about 5, e.g., from about 1 to about 4 (see ¶ 0023, title of the invention and abstract). 
Yamashita discloses naturally occurring and synthetic pesticides among the suitable pesticides that can be employed in the inventive composition. Yamashita discloses naturally occurring pesticides such as sabadilla. Yamashita discloses, wherein in  certain embodiments, at least one of the pesticides employed may be a small molecule pesticide, where by small molecule is meant that the molecule has a size that does not exceed about 10 kDa, and in certain embodiments does not exceed about 5 kDa. It is noted that chlorantraniliprole (MW = 485.16) is a small molecule of size 485Da, i.e., 0.49 KDa, which does not exceed 10 kDa. Please see ¶s 0019-0023.
Since recited dosage ranges in claims 6-7, 24-25, and 29-30, are art-recognized variables, the selection of a specific amount of: i) sabadilla alkaloids; and ii) at least one diamide employed in the pesticide mixture, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For each application, the optimum ratios and total amounts of sabadilla alkaloid and chlorantraniprole employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the WO2014170364A1 and Yamashita disclosures. Factors that would have been taken into consideration when making the determination of a specific amounts of sabadilla alkaloids and  chlorantraniprole in a synergistic pesticidal mixture, would have included, but not been limited to, the type of pest, severity and occurrence of the infestation, patient population (e.g., seeds, leaves, whole plants or animals) and the patient’s tolerance level. Thus, the specific ratio of sabadilla alkaloids to chlorantraniprole that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Lastly, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments/Remarks
	Applicants argue on the grounds of what appears to be the Applicants’ position that because claims 1-3 are allegedly non-obvious over WO2014170364A1, Yamashita cannot be employed in order to address the deficiency in the teachings of WO2014170364A1 (see page 7 of Remarks filed on 10/02/2020).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1-3 are non-obvious over WO2014170364A1 are similar to the arguments above. The Examiner, therefore, applies the same reasons hereto. Therefore, the use of Yamashita in order to address the deficiency in the teachings of WO2014170364A1, is proper.
Conclusions
No claim is allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629